Citation Nr: 0703467	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left leg edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran later moved to Ohio; 
the appeal was transferred to the Board from the RO in 
Cleveland, Ohio.

The veteran's appeal was transferred to the Board in July 
2004.  In November 2004, the RO referred to the Board 
evidence submitted by the veteran in September and October 
2004 without a waiver of RO consideration.  As this evidence 
concerns the veteran's left knee only, it is not pertinent to 
the issue before the Board; hence, it need not be referred to 
the RO for preparation of a supplemental statement of the 
case.  See 38 C.F.R. §§ 19.37(b), 20.1304 (2006).

The Board notes that the veteran may be attempting to open a 
new claim for a left knee disability or re-open the earlier 
claim for synovial cyst of the left knee.  In his February 
2004 Notice of Disagreement, the veteran gave specific dates 
relating to inservice treatment; the Board notes that two of 
these records relate to inservice treatment of the left knee.  
Furthermore, in November and December 2004, the veteran 
submitted VA treatment records relating to treatment for a 
left knee condition in August and September 2004.  This 
matter is referred to the RO for the appropriate action.


FINDING OF FACT

The veteran has not been diagnosed with a current disability 
of left leg edema.


CONCLUSION OF LAW

The criteria for service connection for left leg edema have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection for left leg edema, the veteran must meet three 
requirements: (1) the existence of a current disability 
manifested by left leg edema; (2) the leg edema was incurred 
during active military service; and (3) a relationship exists 
between the current disability manifested by left leg edema 
and the inservice left leg edema. See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service). If 
any of those requirements is not met, service connection is 
not permitted. As discussed below, since the veteran cannot 
meet the first requirement, his claim is properly denied.

Service medical records indicate that the veteran was treated 
for symptoms of left leg edema in October 1982.  The examiner 
found the veteran's pulses intact, and no pedal edema of the 
foot.  The physician assessed that the etiology of the left 
leg edema was obscure.  The physician further stated that he 
doubted the left leg edema was a thromboembolic event, noting 
questionable vascular insufficiency.  The veteran returned to 
the clinic the following week as directed by the physician.  
In the October 1982 follow-up appointment, the physician 
diagnosed muscle spasm of the left leg with slight swelling.  
Mild tenderness of the calf muscle was noted on extension.  
The physician returned the veteran to light duty.  The Board 
notes that the veteran returned to the clinic for complaints 
relating to flat feet a month later in November 1982.  At the 
time of his visit, he made no complaints concerning left leg 
edema and no finding of left leg edema was noted.  The 
veteran continued on active duty until September 2002 with no 
further complaints or findings concerning left leg edema.  

Regardless of the symptoms a veteran has experienced in the 
past, a veteran cannot qualify for service connection without 
a medical finding of a current disability. Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).

The post service record currently reflects that the veteran 
has no left leg edema.  VA C & P examination was conducted in 
December 2002.  The VA examiner found no objective evidence 
of left leg edema.  Furthermore, the veteran has submitted no 
medical evidence to the contrary.  The Board finds that the 
inservice left leg edema of unknown etiology did not result 
in a current ratable disability.

The Board has considered statements made by the veteran in 
his March 2004 Notice of Disagreement.  The veteran is 
competent to report what he experiences, but he has not 
demonstrated that he has the medical expertise that would 
make his statements competent as to whether he has left leg 
edema that is related to an inservice injury.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 4.71a 
with respect to his left leg edema.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2006).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2006).

In sum, as the record supports a finding that the veteran had 
inservice left leg edema, one criterion for service 
connection is met.  However, the claim ultimately fails 
because the clinical evidence fails to document a current 
disability manifested by left leg edema.  38 C.F.R. § 3.303; 
Degmetich v. Brown, supra.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.


Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO's November 2002 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the February 2003 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  

The Board notes that the veteran was not provided with the 
specific elements of notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  Since 
the Board has concluded above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded a VA examination in 
connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for left leg edema is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


